ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
RockCrest Investments, LLC d.b.a.            )       ASBCA No. 59285
 NewTech                                     )
                                             )
Under Contract No. FA8125-12-C-0002          )

APPEARANCE FOR THE APPELLANT:                        James D. Hogan, Jr., Esq.
                                                      Marietta, GA

APPEARANCES FOR THE GOVERNMENT:                      Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Christopher S. Cole, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 12 April 2016



                                                                W.NEWSOM
                                                  Administr tive Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59285, Appeal ofRockCrest
Investments, LLC d.b.a. NewTech, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals